DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8, 11, 16, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schultheis et al. (US 2018/0277331; hereinafter Schultheis).

Regarding claims 1 and 11, Schultheis discloses a cathode assembly for an X-ray imaging apparatus (abstract) with a corresponding method of manufacturing, comprising: a monolithic outer shell having an electron optical functionality (grid cap 10 which is part of the focusing cup) and; an insulator (ceramic insulator 1), insertable into the monolithic outer shell (10) for two or more electrodes (wires 6), wherein the monolithic outer shell (10) includes an inner surface that surrounds the insulator (1), and the inner surface (of 10) surrounding the insulator (1) is in contact with the insulator (at the top of 1).   

Regarding claim 2, Schultheis discloses wherein the insulator is monolithic (insulator 1).  

Regarding claim 3, Schultheis discloses wherein the monolithic outer shell (10) includes an integrated heat barrier to affect heat flow (due to the shape of 10).  

Regarding claim 4, Schultheis discloses wherein the integrated heat barrier includes one or more apertures and/or one or more thinned sections formed in the monolithic outer shell (thin sections of 10).  

Regarding claim 5, Schultheis discloses wherein the monolithic outer shell is metallic (par. 25: metallic grid cap 10).  

Regarding claim 6, Schultheis discloses wherein the insulator has a relief structure (next to 3).  

Regarding claim 7, Schultheis discloses an emitter (17).  

Regarding claim 8, Schultheis discloses wherein the monolithic outer shell is formed from a single block of material (10).  
Note that the method of forming a device (i.e., formed by at least one of: i) 3D-printing, ii) milling, and iii) laser cutting) is not germane to the issue of patentability of the device itself.  Therefore this recitation has not been given patentable weight.  

Regarding claim 16, Schultheis discloses wherein the insulator has a shape (at the top of 1) that conforms to a cross sectional shape of the inner surface (of 10) surrounding the insulator (1). 

Regarding claim 19, Schultheis discloses wherein a whole part of the insulator (the whole top part of 1) is disposed in the monolithic outer shell (10)

Regarding claim 20, Schultheis discloses an electrically conductive pin (8) electrically connected with one of the two or more electrodes, wherein the insulator includes a first part (26) provided with a through hole (for 8) through which the electrically conductive pin passes, the insulator includes a second part (1) in contact with the inner surface (of 10) surrounding the insulator (1), and the first and second parts of the insulator are formed with a same insulator material (fig. 2:1 and 26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as obvious over Schultheis in view of Cueman et al. (US 4979199; hereinafter Cueman). 
Schultheis discloses an X-ray source (title) comprising; a cathode (abstract) comprising a monolithic outer shell having an electron optical functionality (grid cap 10 which is part of the focusing cup); and an insulator (ceramic insulator 1), insertable in the monolithic outer shell (abstact: since the cap is removable), for two or more electrodes (wires 6), wherein the monolithic outer shell (10) includes an inner surface that surrounds the insulator (1), and the inner surface (of 10) surrounding the insulator (1) is in contact with the insulator (at the top of 1).   . 

Cueman teaches an anode (abstract). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Schultheis with the teaching of Cueman, since these x-ray targets were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute. One would have been motivated to make such a modification for providing more energy to accelerate electrons and produce x-rays. 
	
Claim 12 is rejected under 35 U.S.C. 103 as obvious over Schultheis as applied to claim 11 above, and further in view of Sanders et al. (US 2004/0090166; hereinafter Sanders). 
Schultheis discloses claim 11, the insulator (1) and the monolithic outer shell (10). 
However, Schultheis fails to disclose mounting one into the other.
Sanders teaches mounting (par. 32) one (104) into the other (102).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Schultheis with the teaching of Sanders, since these assembling techniques were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute. One would have been motivated to make such a modification for providing more support (Sanders: fig. 3). 
Furthermore, since the Examiner finds that the prior art (i.e., Schultheis) contained a “base” upon which the claimed invention can be seen as an “improvement” (with mounting and insertion) and since the Examiner finds that the prior art (i.e., Sanders) contained a “comparable” system that has been improved in the same way as the claimed invention, the Examiner thus finds that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” and the 

Claims 1-9, 11, and 16-20 are rejected under 35 U.S.C. 103 as obvious over Bard et al. (US 2009/0022277; hereinafter Bard) in view of Schultheis. 

Regarding claims 1 and 11, Bard discloses a cathode assembly (fig. 2b) with a corresponding method of manufacturing, comprising: a monolithic outer shell having an electron optical functionality (cathode optic 48) and; a component (10), insertable into the monolithic outer shell (fig. 2b:48) for two or more electrodes (for 38), wherein the monolithic outer shell (48) includes an inner surface that surrounds the component (10), and the inner surface (of 48) surrounding the component (10) is in contact with the component (fig. 2b:10).   
However, Bard fails to disclose wherein the component is an insulator. 
Schultheis teaches wherein the component is an insulator (26).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Bard with the teaching of Schultheis, since one would have been motivated to make such a modification for more protection and isolation.  

Regarding claim 2, Bard discloses wherein the component is monolithic (10).

Regarding claim 3, Bard discloses wherein the monolithic outer shell (48) includes an integrated heat barrier to affect heat flow (due to the shape of 48).

Regarding claim 4, Bard discloses wherein the integrated heat barrier includes one or more apertures and/or one or more thinned sections formed in the monolithic outer shell (thin sections of 48).

Regarding claim 5, Schultheis teaches wherein the monolithic outer shell is metallic (par. 25: metallic grid cap 10).  

Regarding claim 6, Bard discloses wherein the component has a relief structure (of 10).

Regarding claim 7, Bard discloses an emitter (38).

Regarding claim 8, Bard discloses wherein the monolithic outer shell is formed from a single block of material (48).  
Note that the method of forming a device (i.e., formed by at least one of: i) 3D-printing, ii) milling, and iii) laser cutting) is not germane to the issue of patentability of the device itself.  Therefore this recitation has not been given patentable weight.  

Regarding claim 9, Bard discloses an X-ray source, comprising: an anode; and a cathode (claim 27) comprising a monolithic outer shell having an electron optical functionality (cathode optic 48); and a component (10), insertable in the monolithic outer shell (48), for two or more electrodes (for 38), wherein the monolithic outer shell (48) includes an inner surface that surrounds the component (10), and the inner surface (of 48) surrounding the component (10) is in contact with the component (fig. 2b:10).   

Regarding claim 16, Bard discloses wherein the component (10) has a shape that conforms to a cross sectional shape of the inner surface (of 48) surrounding the component (10).

Regarding claim 17, Bard discloses wherein the component is a disc (10) that includes an outer peripheral surface, and the outer peripheral surface of the disc (10) is in contact with the inner surface (of 48) surrounding the insulator (of 10).

Regarding claim 18, Bard discloses wherein the component (10) is smaller, in size in an insertion direction in which the component (10) is inserted into the monolithic outer shell (48), than the monolithic outer shell (48).

Regarding claim 19, Bard discloses wherein a whole part (the whole top part) of the component (10) is disposed in the monolithic outer shell (48).

Regarding claim 20, Bard discloses an electrically conductive pin (78) electrically connected with one of the two or more electrodes (for 38), wherein the component includes a first part provided with a through hole (74) through which the electrically conductive pin (78) passes, the component includes a second part (of 10) in contact with the inner surface (of 48) surrounding the component (10), and the first and second parts of the insulator are formed with a same material (10).

Claim 12 is rejected under 35 U.S.C. 103 as obvious over Bard and Schultheis as applied to claim 11 above, and further in view of Sanders. 
Bard as modified above suggests claim 11. Bard further discloses the component (10) and the monolithic outer shell (48). Schultheis further teaches the insulator (1).
However, Bard fails to disclose mounting one into the other.
Sanders teaches mounting (par. 32) one (104) into the other (102).

Furthermore, since the Examiner finds that the prior art (i.e., Bard) contained a “base” upon which the claimed invention can be seen as an “improvement” (with mounting and insertion) and since the Examiner finds that the prior art (i.e., Sanders) contained a “comparable” system that has been improved in the same way as the claimed invention, the Examiner thus finds that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” and the results would have been predictable to one of ordinary skill in the art. Therefore, such a claimed combination would have been obvious. 

Response to Arguments
Applicant's arguments filed June 29, 2021, have been fully considered but they are not persuasive.
Regarding Schultheis, Applicant argues that the rejections should be withdrawn, since Schultheis fails to disclose 
wherein the monolithic outer shell includes an inner surface that surrounds the insulator, and the inner surface surrounding the insulator is in contact with the insulator,
and instead discloses an air gap between the inner surface of the shell (grid cap 10) and the insulator (1). The Examiner disagrees. Although Schultheis may disclose an air gap (12), Schultheis also discloses wherein the monolithic outer shell (10) includes an inner surface that surrounds the insulator (1), and the inner surface (of 10) surrounding the insulator (1) is in contact with the insulator (at the top of 1). That .   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884